Case 1:20-cv-00169-TFM-B Document 17 Filed 05/18/21 Page 1 of 1              PageID #: 61




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 RANEY SIMMONS (#164517),                      )
                                               )
        Plaintiff,                             )
                                               )
 vs.                                           )   CIV. ACT. 1:20-cv-0169-TFM-B
                                               )
 KEVIN HARRELSON, et al.,                      )
                                               )
        Defendants.                            )

                                        JUDGMENT

       In accordance with the Memorandum Opinion and Order entered this date adopting the

Recommendation of the Magistrate Judge, it is ORDERED, ADJUDGED, and DECREED that

Plaintiff’s claims are DISMISSED without prejudice.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure

       DONE and ORDERED this 18th day of May, 2021.


                                           /s/Terry F. Moorer
                                           TERRY F. MOORER
                                           UNITED STATES DISTRICT JUDGE




                                         Page 1 of 1
